The Attorney              General of Texas
                                            December       21,   1978
JOHN L. HILL
Attorney General


                   Honorable Wilson E. Speir, Director.            Opinion No. H- 12 9 9
                   Texas Department of Public Safety
                   5805 N. Lamar Blvd.                             Re: Whether certain materials
                   Austin, Texas 79773                             constitute oil field equipment for
                                                                   purposes of article 9llb, section
                                                                   l(i), V.T.C.S.

                   Dear Mr. Speir:

                          You ask whether the term “oil field equipment,” as it appears in the
                   Motor Carrier Act, V.T.C.S. article 9llb, includes caliche, sand, gravel,
                   cement, reinforcing steel for bridges and culverts, lumber for forms, road
                   beds and fencing, or other road building materials used to construct and
                   maintain a road upon an oil and gas lease or a drilling pad located at a well
                   site. Article 9llb provides for the licensing of specialized motor carriers,
                   defined in part as follows:

                                 (i) ‘Specialized motor carrier’ means any person
                              owning, controlling, managing, operating, or causing to
                              be operated      any motor-propelled   vehicle used in
                              transporting, over any public highway in this state,
                              over irregular routes on irregular schedules, for com-
                              pensation and for the general public with specialized
                              equipment, property requiring specialized equipment in
                              the transportation and handling thereof. . . .

                                 For the purpose of this Act, the term ‘specialized
                              equipment’ includes, but is not limited to block and
                              tackle, hoists, cranes, windlasses, gin poles, winches,
                              special motor vehicles, and such other devices as are
                              necessary for the safe and proper loading or unloading
                              of property requiring specialized equipment for the
                              transportation and handling thereof.

                                 For the purpose of this Act, the term          ‘property
                              requiring specialized equipment’ is limited       to (1) oil
                              field equipment. . . .




                                                   p.     5117
Honorable Wilson E. Speir     -   Page 2     (H-1299)



                For the purpose of this Act, the term ‘oil field equipment’
              means and includes machinery, materiels, and equipment
             incidental to or used in the construction,      operation, end
             maintenance of facilities which are used for the discovery,
             production, and processing of natural gas and petroleum, and
             such machinery, materials, end equipment when used in the
             construction and maintenance of pipelines.

Sec. l(i).

       Thus, oil field equipment requires specialized equipment to transport end
handle, see Attorney General Opinion O-6916 (19451, end includes machinery,
materials, and equipment incidental to or used in the construction, operation, and
maintenance end processing of oil and gas. This definition of oil field equipment
covers a wide variety of items, so long es they are used in the ways stated by the
statute.   Attorney General Opinion S-104 (1953) determined that sand end hydrated
lime constitute “oil field equipment” as defined by article 9llb, section l(i), if used
to maintain oil refineries.    The intended use of the road building materiels you
enumerate is a fact question which cannot be resolved in the opinion process.

       You next ask whether transportation of the enumerated materials is regulated
when a highway is traversed es set out in erticIe 911b, section Ic, V.T.C.S., or when
the commodities are transported between two or more cities, towns, or villages.
Article 911b, section lc states

                The terms ‘Motor Carrier’ and ‘Specialized Motor Carrier,’
             as used in Section 1 of this Act; shell apply to end include all
             for hire transportation  of oil field equipment, as defined in
             subdivision (i) of Section 1 of this Act, over the public
             highways of this State outside the corporate limits of cities
             or towns, irrespective    of whether in the course of sllch
             transportation  a highway hetween two (2) or more incorpo-
             rated cities, towns or villages is traversed.

       As e general matter, a motor carrier is not covered by the Act unless it
traverses e highway between two or more incorporated           towns in transporting
property. V.T.C.S. art. 911b, S l(g). Section lc effectively subjects to regulation all
for hire transportation of oil field equipment over public highways whether or not e
highway between two municipalities is traversed.

        You finally ask whether e carrier with Railroad Commission authority to
transport road building materiels could legally transport them to en oil field
facility without also having authority to transport oil field equipment.          The
authority of a certificated carrier to transport property depends on the certificate
itself end the intent of the commission in granting it. See State v. Bilbo, 392
S.W.2d 121 (Tex. 1965); Dye Trucking Company v. Miller, 39m.W.2d 567 (Tex. Civ.




                                     P.    5118
Honorable Wilson E. Speir   -   Page 3     (H-1299)



APP. - Austin 1965, writ ref’d n.r.e.1; Attorney General Opinion M-244 (1968). The
issuance of a soecielized certificate coverinn certain items to a carrier    does not
withdraw the existing authority of e general~commodity carrier to carry     the same
items. See V.T.C.S. art. 9llb, S 5a(b); cf. Alamo Express v. Union City     Transfer,
sunre (Soeciialized carriers granted authority to carry certain items       following
evidence that common carriers rendered inadequate service).

                                  SUMMARY

           Whether the term “oil field equipment” es it appears in
           article 9llb, section l(i), V.T.C.S., includes road building
           materials used to build end maintain facilities      for the
           discovery end production of oil end gas is a fact question.
           Section lc of article 9llb requires the regulation of all for
           hire transportation     of oil field equipment over public
           highways whether or not a highway between two munic-
           ipalities is traversed.     Whether or not e carrier with
           authority to transport road building materiels may transport
           them to en oil field facility depends on the terms of the
           certificate  and the intent of the commission in granting it,
           but he does not necessarily need authority to transport oil
           field equipment in order to provide this service.




                                           Attorney General of Texas

APPROVED:




DAVID M. KENDALL, First Assistant




Opinion Committee




                                      p.   5119